This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JULIE PEREZ,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 33,470

 5 PAUL MAES and CHRISTUS ST.
 6 VINCENT REGIONAL MEDICAL
 7 CENTER,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Raymond Z. Ortiz, District Judge

11   Branch Law Firm
12   Margaret Moses Branch
13   Turner Branch
14   Albuquerque, NM

15   Gorence & Oliveros, P.C.
16   Robert J. Gorence
17   Louren M. Oliveros
18   Albuquerque, NM

19 for Appellee

20 Hinkle, Hensley, Shanor & Martin, LLP
21 William P. Slattery
22 Zachary T. Taylor
 1 Santa Fe, NM

 2 for Appellants


 3                           MEMORANDUM OPINION

 4 FRY, Judge.

 5   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 6 proposed summary disposition. No memorandum opposing summary affirmance has

 7 been filed and the time for doing so has expired.

 8   {2}   AFFIRMED.

 9   {3}   IT IS SO ORDERED.

10                                        __________________________________
11                                        CYNTHIA A. FRY, Judge

12 WE CONCUR:



13 _________________________________
14 RODERICK T. KENNEDY, Chief Judge



15 _________________________________
16 TIMOTHY L. GARCIA, Judge




                                            2